Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 17, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  159223                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Brian K. Zahra
            Plaintiff-Appellee,                                                                        Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  v                                                                 SC: 159223                         Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    COA: 342998
                                                                    Oakland CC: 2017-262223-FH
  DAVID CLARENCE BRYAN,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the October 2, 2018
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals in
  part, VACATE the judgment of the Court of Appeals in part, and REMAND this case to
  the Oakland Circuit Court for further proceedings not inconsistent with this order. The
  Court of Appeals erred in holding that the defendant failed to demonstrate the existence
  of questions of fact regarding the second and third elements of a § 8 affirmative defense,
  MCL 333.26428, under the Michigan Medical Marihuana Act (MMMA), MCL
  333.26421 et seq., on the basis of the officer’s testimony of two text messages suggesting
  that the defendant was selling marijuana and on the basis of the defendant’s testimony
  that he had on occasion shared marijuana strains with a neighbor. With respect to the
  second element, we believe it was premature for the Court of Appeals to conclude that
  factual disputes do not exist concerning whether the amount of marijuana the defendant
  possessed was reasonably necessary to ensure uninterrupted availability for treating his
  serious or debilitating medical condition. MCL 333.26428(a)(2). The trial court made no
  findings regarding that element, and we therefore remand to the circuit court for further
  proceedings on that issue. With respect to the third element, the prosecution does not
  dispute that the defendant grew and smoked marijuana to treat his debilitating medical
  condition, among other reasons. This was sufficient prima facie evidence to create a
  question of fact as to the third element. See People v Kolanek, 491 Mich 382, 416
  (2012).

       The stay of trial court proceedings, ordered by this Court on May 30, 2018, is
  DISSOLVED.



                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 17, 2019
           t1010
                                                                               Clerk